 
 
Exhibit 10.1
 
MASTER LOAN AND SECURITY AGREEMENT NO. 4180


This Master Loan and Security Agreement is entered into as of the 31st day of
March, 2016, by and between People's Capital and Leasing Corp., a Connecticut
corporation, having its principal place of business at 850 Main St., BC-03
Bridgeport, CT 06604 (the "Lender") and Ranor, Inc a Corporation organized under
the laws of the State of Delaware with its chief executive office and place of
business at 1 Bella Drive, Westminster, MA 01473, (the "Borrower").  The Lender
and Borrower agree as follows:


1.    THE LOANS.  Subject to the terms and conditions of this Agreement, the
Lender will make one or more loans to the Borrower upon the terms and conditions
set forth in this Agreement and each schedule which may be executed from time to
time by the parties hereto and identified as a schedule to this Agreement
(individually, a "Schedule" and collectively, the "Schedules") and all
amendments, riders and supplements hereto and thereto. Each Schedule shall be
deemed to incorporate the terms of this Agreement and this Agreement and each
Schedule which may be executed pursuant hereto shall constitute a separate and
distinct loan (each a "Loan" and collectively, the "Loans") repayable as
provided in this Agreement and the applicable Schedule.


2.    REPAYMENT OF LOANS.  Borrower agrees to repay each Loan in the number and
the amount of successive monthly or quarterly installments (which shall be
inclusive of interest, unless otherwise indicated) reflected in the applicable
Schedule.  The advance payment with respect to a Schedule, if any, shall be due
and payable upon execution of the Schedule at the rate set forth in the
applicable Schedule.  The first periodic installment (exclusive of the advance
payment, if any) with respect to a Schedule shall be due on the first (1st) day
of the month following the advance of the Loan proceeds by Lender (the
"Commencement Date"). The remaining periodic installment payments shall be due
and payable on the same day of each successive month (or quarter, if quarterly
payments are provided for in the Schedule). However, the parties may select
another Commencement Date by noting the same in the Special Provisions section
of the Schedule or by a separate writing signed by Lender and Borrower in which
case the first periodic installment payment shall be due on such date.  The
Borrower authorizes the Lender to insert the Commencement Date in each Schedule,
determined in accordance with the foregoing provisions.  Unless otherwise
specifically provided for in writing, no Loan may be prepaid, except as provided
in the prepayment letter of even date herewith


3.    SECURITY INTEREST.  To secure payment when due (at maturity by
acceleration or otherwise) of the Loan described in the applicable Schedule, any
interim funding against such Loan, the performance of all other obligations of
the Borrower under this Agreement and the applicable Schedule and the payment
and performance of any and all other Schedules, debts, obligations and
liabilities of Borrower to Lender whether direct, contingent or joint and
several, now existing or hereafter arising (including obligations assigned to
Lender), and any renewals, extensions and modifications of such debts,
obligations and liabilities, Borrower hereby conveys, assigns and grants to
Lender a continuing security interest in and to (i) the equipment described in
the applicable Schedule and all amendments, riders and supplements thereto
including all related software (embedded therein or otherwise), all parts,
repairs,  additions, attachments, replacements, replacement parts, accessions
and accessories incorporated therein or affixed thereto, modifications and
substitutions thereto (the "Equipment") and (ii) all proceeds thereof including
insurance proceeds (all of the above, including the Equipment, collectively, the
"Collateral").
 
 
 
 

--------------------------------------------------------------------------------

 


4.    FINANCING AGREEMENT.  THIS AGREEMENT IS SOLELY A FINANCING AGREEMENT. 
BORROWER ACKNOWLEDGES THAT THE EQUIPMENT HAS BEEN OR WILL BE SELECTED AND
ACQUIRED SOLELY BY BORROWER AND THAT LENDER HAS NOT AND DOES NOT MAKE ANY
WARRANTY WITH RESPECT TO ITS CONDITION, MERCHANTABILITY, SUITABILITY, CAPACITY
OR FITNESS FOR ANY PARTICULAR PURPOSE.


5.    UNCONDITIONAL OBLIGATION TO PAY, LATE PAYMENTS, ETC.  All payments due
under a Schedule or hereunder shall be paid to Lender or its assigns without
notice or demand and without abatement, offset, defense or counterclaim, at
Lender's principal office shown above, or such other place as Lender or its
assignee may designate in writing to Borrower.  Borrower's obligation to pay the
installments and other payments due under a Schedule or hereunder shall be
absolute and unconditional and shall not be affected by reason of (i) any defect
in, lack of fitness for use of, damage to, loss of possession or use of or
destruction of, all or any of the Equipment described in such Schedule; (ii) the
prohibition or other restriction against Borrower's use of said Equipment; or
(iii) for any other cause, it being the agreement of the parties that the Loan
and any other amount payable by Borrower under a Schedule or hereunder shall
continue to be payable in all events in the manner and at the times provided in
the Schedule and this Agreement.
 
Time is of the essence in the performance of the Borrower's obligations under
this Agreement and each Schedule.  If any periodic installment payment or other
payment is more than five (5) days late, Lender may, at its election, and
subject to prior exercise of its right of acceleration, accept the payment in
arrears and Borrower shall pay, as liquidated damages: (i) a late charge on, and
in addition to such periodic installment or other payment, equal to five (5%)
percent of such defaulted payment plus, (ii) interest on such defaulted payment
from one (1) month after the due date until paid at the lower of one percent
(1.0%) per month or the maximum rate permitted by law.  Any amount received by
Lender determined to be in excess of the highest rate of interest permitted by
applicable law shall be refunded to Borrower.  A returned check fee or a
non-sufficient funds charge of $25.00 will be charged to Borrower for each check
that is returned for any reason including non-sufficient funds or uncollected
funds.


6.    REPRESENTATIONS AND WARRANTIES.  Borrower warrants, represents and agrees
as follows as of the date hereof and as of the date of execution of each
Schedule: (i) unless it is an individual or sole proprietorship, Borrower is
duly organized, validly existing and in good standing in the state in which it
was organized (as indicated in the introductory paragraph of this agreement) and
is duly qualified to do business wherever necessary to carry on its business and
operations; (ii) Borrower has the authority to carry on its business as
presently conducted; (iii) the Agreement is and each Schedule will be a legal,
valid and binding obligation of the Borrower in accordance with its terms; (iv)
Borrower has full power and authority to execute, deliver and perform its
obligations under this Agreement and the Schedules; (v) the execution and
delivery of this Agreement and the Schedules has been authorized by all
requisite corporate (or partnership or limited liability company) action; (vi)
the execution, delivery and performance of this Agreement and the Schedules does
not and will not constitute a breach, default or violation of or under
Borrower's articles of incorporation or organization, by laws, partnership or
limited liability company agreement or any other agreement, law, order, judgment
or injunction to which it is a party or may be bound; (vii) subject to the
Permitted Liens (defined herein below), the Equipment is (or, on the
Commencement Date, will be) lawfully owned by Borrower, free and clear of all
liens, encumbrances and security interests and Borrower will warrant and defend
title thereto against all claims; (viii) except for the Permitted Liens,
Borrower has not granted and will not grant to anyone other than Lender a
security interest in the Equipment and no Financing Statement or other
instrument affecting the Equipment nor rights therein, bearing the signature of,
or otherwise authorized by, Borrower is on file in any public office; (ix) the
Equipment shall at all times remain personal property and be retained in
Borrower's possession at its principal address set forth above (or, if so
indicated in a Schedule, at the Equipment location set forth in such Schedule);
(x) the Equipment shall be used solely for business purposes and not for any
consumer purposes; (xi) if the Equipment is attached to real estate or if it is
or may become subject to a prior interest in favor of a party having any
interest in the real estate, Borrower will, on Lender's demand, furnish Lender
with a writing by which any and all parties having such prior interest waive or
subordinate their rights and priorities to, or in favor of, Lender's security
interest provided herein; (xii) all financial statements and other credit
information delivered by Borrower to Lender are true and correct in all material
respects and there has been no material adverse change in the financial
condition of the Borrower since their date; (xiii) there are no pending or
threatened actions or proceedings before any court or administrative agency that
are likely to have a material adverse effect on Borrower, nor is Borrower in
default under any loan, lease or purchase obligation; (xiv) Borrower has filed
all tax returns required to be filed prior to the date of this Agreement and
each Schedule taking into account any extension of time granted or permitted by
the taxing authority and has paid or adequately provided for all taxes payable
by the Borrower and  (xv) Borrower's exact legal name and State of incorporation
(or if not a corporation, State of organization) and chief executive office are
accurately set forth in the first paragraph of this Agreement and that the
organizational number (if applicable) assigned to Borrower in the State in which
it was organized is as specified below Borrower's signature.  "Permitted Liens"
means liens held by Lender and Revere High Yield Fund, L.P.
 
 
 
 

--------------------------------------------------------------------------------

 


7.        INSURANCE.  Borrower shall, at its sole cost and expense, procure and
maintain, so long as Borrower is indebted to Lender on any Loan or on any other
liability:

(i) property insurance insuring the Equipment against all risks of physical
loss, theft, damage and destruction (including specific coverage for loss by
flood and earthquake, if requested by Lender) in an amount equal to the greater
of (a) the amount of the Loan under the applicable Schedule or (b) the full
replacement value of the Equipment and Lender and its assigns shall be named by
endorsement with "lender's loss payable provisions" under such policy, and;

(ii) primary commercial general liability insurance and/or commercial auto
liability with respect to the use and maintenance of the Equipment in such
amounts as may be reasonably acceptable to Lender.



All insurers and coverages must be reasonably satisfactory to Lender.  Borrower
shall deliver to Lender Evidence of Commercial Property Insurance on ACORD form
28 ("Evidence") (or equivalent) with ISO special form (or its equivalent),
including flood and earthquake coverage (if requested by Lender) and Certificate
of Liability Insurance on ACORD form 25 (or equivalent) or other proof of
insurance indicating that Borrower has obtained appropriate liability coverage
for its operations. Evidence shall provide that the policy may not be canceled
or altered without at least thirty (30) days prior written notice to Lender and
that the coverage shall not be invalidated against Lender because of any
violation of any condition or warranty contained in any policy or application
therefor by Borrower or by reason of any action or inaction of Borrower. If
requested by Lender, Borrower shall provide Lender with a copy of its commercial
property insurance policy and an endorsement to the policy indicating Lender's
interest in the policy. Borrower hereby irrevocably appoints Lender as
Borrower's attorney-in-fact to file, settle or adjust and receive payment of
claims under any insurance policy on the Equipment and to endorse Borrower's
name on any checks, drafts or other instruments of payment on such claims.


8.    USE, REPAIRS, LOSS AND DAMAGE. Borrower agrees to maintain the Equipment
in good condition and repair (subject to normal wear and tear) and in accordance
with the manufacturer's instructions, manuals and warranties (if any), and the
requirements of any applicable insurance and any governmental authority having
jurisdiction, provided, however, that Borrower shall not make any changes or
alterations in or to the Equipment except as necessary for compliance with this
section. Borrower shall pay for all fuel, service, inspection, overhaul,
replacements, substitutions, materials and labor necessary or desirable for the
proper use, repair, operation and maintenance of the Equipment.  All risks of
loss, theft, damage or destruction of the Equipment shall be borne by Borrower
and Borrower shall promptly notify Lender in writing of any such loss, theft,
damage or destruction.  In the event of any damage to the Equipment (unless the
same is damaged beyond repair) Borrower shall, at its expense, place the same in
good repair, condition and working order.  If a material portion of the
Equipment set forth in a Schedule or Schedules is determined by Lender to be
lost, stolen or damaged beyond repair, or should said Equipment be confiscated,
seized or the use and title thereof requisitioned to someone other than
Borrower, Borrower shall immediately pay to Lender, in addition to unpaid past
due periodic installment payments on the Loan, other unpaid sums then due
hereunder and late charges then past due, an amount equal to the then
outstanding principal balance on the Loan less the net amount of the recovery,
if any, actually received by Lender from insurance on the Equipment. 
Notwithstanding the forgoing, there shall be no prepayment premium in connection
with a full or partial prepayment arising from a casualty loss.


9.    TAXES AND OTHER CHARGES.  Borrower agrees to pay promptly when due all
registration, title, license and other fees, assessments and sales, use, gross
receipts, ad valorum, property and any and all other taxes imposed by any State,
Federal, local or foreign government upon this Agreement and the Schedules or
upon the ownership, shipment, delivery, use or operation of the Equipment or any
Collateral or upon or measured by any payments due hereunder (other than taxes
on or measured solely by the net income of Lender) and any fines, penalties and
interest thereon.
 
 
 
 

--------------------------------------------------------------------------------

 


10.            BORROWER'S ADDITIONAL COVENANTS.  Borrower hereby agrees and
covenants as follows: (i) except for the security interest granted hereby and
other Permitted Liens, Borrower shall keep the Equipment free and clear of any
security interest, lien or encumbrance and shall not sell, lease, assign (by
operation of law or otherwise), exchange or otherwise dispose of any of the
Equipment, (ii) Borrower authorizes Lender to file a financing statement and
amendments thereto describing the Collateral, which may be filed either before
or after Borrower's execution of any related Schedule, and Borrower agrees to
pay any filing fees and/or costs with respect thereto and for lien searches and
articles of incorporation; (iii) if any part of the Collateral is subject to
certificate of title law then upon Lender's request, Borrower will cause
Lender's security interest to be noted on such certificate of title and promptly
deliver such certificate to Lender; (iv) Borrower agrees that it will not change
the State where it was incorporated or otherwise, nor change its name or
address, without providing Lender with thirty (30) days prior written notice;
(v) Borrower will allow Lender and its representatives free access to the
Collateral at all times (upon prior written notice) during normal business
hours, for purposes of inspection and repair and, following an Event of Default,
Lender shall have the right to demonstrate and show the Collateral to others and
(vi) Borrower will furnish or cause to be furnished to Lender (a) Guarantor's
consolidated interim Financial Statements to include both a balance sheet and
income statement  within sixty (60) days after the end of its first three
quarters in each fiscal year, (b) Guarantor's consolidated audited Financial
Statements prepared by an independent certified public accountant within one
hundred twenty (120) days after the close of its fiscal year which shall be
prepared in accordance with generally accepted accounting principles, (c) the
financial statements or other financial information which any guarantor of
Borrower's obligations hereunder ("Guarantor") is required to provide to Lender
as set forth in the applicable guaranty, and (d) all other financial information
and reports that Lender may from time to time reasonably request, including
income tax returns of Borrower and any Guarantor; (vii) Borrower and any
Guarantor agrees that any financial statements or other nonpublic information
which Borrower or any Guarantor provides to Lender may be disclosed by Lender
for legitimate business purposes to Lender's affiliates, attorneys, advisors,
recourse providers, prospective Equipment remarketers, assignees or
participants, auditors or other parties pursuant to law, and (viii) Borrower
will comply with all applicable federal, state and local laws, rules,
ordinances, regulations and orders applicable to it and Borrower will execute
and deliver to Lender such further documents and take such further action as
Lender may reasonably require in order to more effectively carry out the intent
and purpose of this Agreement.


11.            BORROWER'S FAILURE TO PAY TAXES, INSURANCE, ETC. Should Borrower
fail to make any payment or do any act as herein provided (including, but not
limited to, payment of taxes or for insurance), Lender shall have the right, but
not the obligation, and without releasing Borrower from any obligation
hereunder, to make or do the same, and to pay any sum due in connection
therewith or to contest or compromise any encumbrance, charge or lien and in
exercising any such rights, incur any liability and expend such amounts as are
reasonably necessary therefor.  If any of the foregoing shall be paid by Lender,
Borrower shall promptly reimburse Lender therefor on demand together with
interest thereon at the lower of one percent (1.0%) per month or the maximum
rate permitted by law.


12.            CROSS COLLATERALIZATION.  Without in any way limiting the
provisions of Section 3, as additional security for the Borrower's obligations
under any Schedule, Borrower grants to Lender a security interest in all
equipment and other personal property (collectively the "additional collateral")
set forth in every other Schedule, lease, security agreement, loan and security
agreement or other agreement (collectively, the "other agreements") between the
Borrower and the Lender whether now or hereafter in existence (including
agreements assigned to Lender), and Borrower assigns to the Lender as security
for its obligations under each Schedule all of its right, title and interest in
and to any surplus money to which Borrower may be entitled upon the sale or
other disposition of the additional collateral.  Such additional collateral
shall continue to secure the Borrower's obligations under each Schedule even
after the obligations under the applicable other agreement have been satisfied
in full.  Anything above to the contrary notwithstanding, the benefit of the
foregoing additional security provisions shall apply to the benefit of the
Lender and any assignee holding a Schedule only to the extent that the Lender or
such assignee is also the holder of one or more other agreements.
 
 
 
 

--------------------------------------------------------------------------------

 


13.            INDEMNITY.  Borrower assumes liability for and agrees to
indemnify, defend, protect, save and keep harmless Lender from and against
costs, expenses and disbursements, including court costs and legal expenses, of
whatever kind and nature, imposed on, incurred by or asserted against Lender
(whether or not also indemnified against by any other person) in any way
relating to or arising out of this Agreement or the Schedules or the
manufacture, financing, ownership, delivery, possession, use, operation,
condition or disposition of the Equipment by Borrower, including, without
limitation, any claim alleging latent and other defects, whether or not
discoverable by Lender or Borrower, and any other claim arising out of strict
liability in tort, whether or not in either instance relating to an event
occurring while Borrower remains obligated under this Agreement, and any claim
for patent, trademark or copyright infringement: provided, however, that such
indemnity shall not apply to any costs, expenses or disbursements to the extent
that they result solely from the gross negligence or misconduct of Lender.  Each
party agrees to give the other notice of any claim or liability hereby
indemnified against promptly following learning thereof.  The fact that a claim
for which Lender is entitled to indemnity under this Section is asserted after
the termination of this Agreement shall not release Borrower from its indemnity
obligations and this covenant of indemnity shall survive the termination of this
Agreement.


14.            DEFAULT.  The occurrence of any one of the following shall
constitute an "Event of Default" hereunder and under each Schedule:  (i)
Borrower fails to pay any periodic installment payment, or other amount due
hereunder or under any Schedule on or before the fifth (5th) day following the
date when the same becomes due and payable; (ii) except as otherwise permitted
under the terms of this Agreement, Borrower removes, sells, transfers,
encumbers, or parts with possession of the Equipment or any items of Equipment
or attempts to do any of the foregoing; (iii) Borrower fails to maintain in
force the required insurance on any Equipment in compliance herewith or fails to
provide loss payable protection to Lender in form satisfactory to Lender; (iv)
any representation or warranty made by Borrower herein or in any other agreement
between the parties or in any statement given to Lender shall be materially
untrue; (v) Borrower shall fail to observe or perform any of the other
obligations required to be observed or performed by Borrower hereunder or under
any Schedule or Borrower or any Guarantor shall fail to observe any other
obligation or indebtedness of Borrower or such Guarantor to Lender otherwise
owing or due by Borrower or such Guarantor to Lender in any other agreement now
or hereafter executed between the parties hereto, and such failure shall
continue uncured for twenty (20) days after written notice thereof to Borrower
or such Guarantor; (vi) Borrower or any Guarantor shall (a) fail to pay any
indebtedness for borrowed money (other than the Loan) of the Borrower or such
Guarantor, or any interest or premium thereon, when due (whether by scheduled
maturity, required prepayment, acceleration, demand or otherwise) or (b) fail to
perform or observe any term, covenant, or condition on its part to be performed
or observed under any agreement or instrument relating to such indebtedness, or
if any such indebtedness shall be declared to be due or payable or required to
be prepaid (other than by a regularly scheduled required prepayment) prior to
the stated maturity thereof, and such event described in clause (a) or (b)
continues for twenty (20) days after written notice thereof to Borrower or such
Guarantor; (vii) if Borrower leases the premises where the Equipment is located,
a breach of such lease by Borrower and the commencement of an action by the
landlord to evict Borrower or to repossess the premises; (viii) if Borrower or
any Guarantor sells, leases or disposes of any of its assets except in the
ordinary course of its business and except for the disposition of any obsolete
property not useful to Borrower or such Guarantor; (ix) Borrower or any
Guarantor ceases doing business as a going concern, makes an assignment for the
benefit of creditors, admits in writing its inability to pay its debts as they
become due, files a voluntary petition in bankruptcy, is adjudicated a bankrupt
or an insolvent, files a petition seeking for itself any reorganization,
arrangement, composition, readjustment, liquidation, dissolution or similar
arrangement under any present or future statute, law or regulation or files an
answer admitting the material allegations of a petition filed against it in any
such proceeding, consents to or acquiesces in the appointment of a trustee,
custodian, receiver or liquidator of it or of all or any substantial part of its
assets or properties, or if Borrower or any Guarantor takes any action looking
to its dissolution or liquidation, or an order for relief is entered under the
Bankruptcy Code against Borrower or any Guarantor; (x) if within sixty (60) days
after the commencement of any proceedings against Borrower or any Guarantor
seeking reorganization, arrangement, readjustment, liquidation, dissolution or
similar relief under any present or future statute, law or regulation, such
proceedings, shall not have been dismissed or if within sixty (60) days after
the appointment, without Borrower's or Guarantor's acquiescence, of any trustee,
custodian, receiver or liquidator of it or of all or any substantial part of its
assets and properties, such appointment shall not be vacated; (xi) Borrower or
any Guarantor terminates its existence, sells all or substantially all of its
assets or consolidates with or merges into any other entity or its stockholders,
partners or members sell all or substantially all of their stock or partnership
or membership interests; or (xii) the entry of any judgment, order, award or
decree against Borrower or a Guarantor in excess of $50,000.00 which has not
been discharged or execution thereof not stayed within sixty (60) days after
entry and which is not fully covered by applicable insurance, and a
determination by Lender, in good faith but in its sole discretion, that the same
could have a material adverse effect on the Borrower or the Guarantor.
 
 
 
 

--------------------------------------------------------------------------------


 
15.            REMEDIES.  Upon the occurrence of an Event of Default, Lender
shall have the right to recover from Borrower, as liquidated damages for loss of
a bargain and not as a penalty, a sum equal to the aggregate of the following
with respect to any and all Schedules: (a) all unpaid periodic installment
payments and other sums due under the Schedule to the date of default plus late
charges, if any, (b) an amount equal to the then outstanding principal balance
of the Loan and (c) interest on the total of (a) plus (b) from the date of the
Event of Default at the rate of one percent (1.0%) per month, if not prohibited
by law, otherwise at the highest lawful rate.  In addition, Lender shall have
the right to recover from Borrower any expenses paid or incurred by Lender in
connection with the enforcement of its rights under each Schedule and the
repossession, transporting, holding, insuring, repairing, refurbishing,
preparing for sale and subsequent sale, lease or other disposition of the
Collateral including reasonable attorney fees and legal expenses (collectively,
"Repossession Expenses").  BORROWER WAIVES ANY AND ALL RIGHTS TO A TRIAL BY JURY
IN ANY ACTION OR PROCEEDING BASED UPON THIS AGREEMENT, ANY SCHEDULE OR ANY
COLLATERAL.
 
If the Equipment is mobile equipment and/or normally or actually used in more
than one location, whether self-propelled or transported by other equipment,
including but not limited to trucks, tractors, trailers, other motor vehicles,
cranes, lifts, digging equipment, cement mixers, rolling stock and all other
construction, transportation, and mining equipment and all attachments and
accessions to any of the foregoing, then Lender shall have the right on ten (10)
days notice to require Borrower at Borrower's expense to deliver the Equipment
fully assembled to a single location for possession by Lender.
 
The Lender shall have all of the rights and remedies of a Secured Party under
the Uniform Commercial Code and all other rights and remedies available to
creditors at law or in equity.  Without limiting the generality of the
foregoing, Lender is hereby authorized and empowered, with the aid and
assistance of any person or persons, to enter any premises where the Collateral
or any part thereof is, or may be, placed, and to assemble and/or remove same
and/or to render it unusable and sell, lease or otherwise dispose of such
Collateral and any such sale may be at one or more public or private sales upon
at least ten (10) days written notice to Borrower for such sale.  The proceeds
of each such sale, lease, or other disposition of the Collateral shall be
applied first, to the Repossession Expenses, second to the liquidated damages
specified above and any other indebtedness secured hereby, third, to the holder
of any subordinate interest or other lien on the Collateral if such holder is
legally entitled to such proceeds and fourth, any surplus to Borrower.  Borrower
shall remain liable for any deficiency on demand.  IF LENDER EMPLOYS COUNSEL FOR
THE PURPOSE OF EFFECTING COLLECTION OF ANY MONIES DUE HEREUNDER (WHETHER OR NOT
LENDER HAS RETAKEN THE COLLATERAL OR ANY PART HEREOF) OR FOR THE PURPOSE OF
RECOVERING THE COLLATERAL, BORROWER AGREES TO PAY REASONABLE ATTORNEY'S FEES,
COSTS AND EXPENSES INCLUSIVE OF THOSE INCURRED IN BANKRUPTCY PROCEEDINGS,
INCLUDING RELIEF FROM STAY MOTIONS, CASH COLLATERAL MOTIONS AND DISPUTES
CONCERNING ANY DISCLOSURE STATEMENT AND/OR BANKRUPTCY PLAN.  The Lender may
require Borrower to assemble the Collateral and make it available to Lender at a
place to be designated by Lender which is reasonably convenient to both parties.
Borrower acknowledges and agrees that (i) Lender shall have no obligation to
clean-up or otherwise prepare the Equipment or other collateral for sale; (ii)
Lender may comply with any state or federal law requirements in connection with
the disposition of the Equipment or other collateral and such compliance shall
not be considered adversely to affect the commercial reasonableness of the sale;
(iii) Lender may sell the Equipment or other Collateral without giving any
warranties with respect thereto and may specifically disclaim any warranties and
such procedure shall not be considered adversely to affect the commercial
reasonableness of the sale; and (iv) if Lender sells any of the Equipment or
other Collateral on credit, Borrower shall be credited only with the payments
actually made by the purchaser, received by the Lender and applied to the
indebtedness of the purchaser and if the purchaser fails to pay for the
Equipment or other collateral, Lender may resell the Equipment or other
collateral and Borrower will be credited with the proceeds of the sale.  All
rights and remedies hereunder are cumulative and not exclusive and a waiver by
Lender of any breach by Borrower of the terms, covenants, and conditions hereof
shall not constitute a waiver of future breaches or defaults, and no failure or
delay on the part of Lender in exercising any of its options, powers, rights or
remedies, or partial or single exercise thereof, shall constitute a waiver
thereof.
 
If any court of competent jurisdiction determines that any provision of this
Section 15 is invalid or unenforceable in such jurisdiction, in whole or in
part, such determination shall not prohibit Lender from enforcing all other
provisions in such jurisdiction.
 
 
 
 

--------------------------------------------------------------------------------

 


16.            ASSIGNMENT.  Lender may grant security interests in or otherwise
assign or transfer (or grant participations in) all or any part of this
Agreement or any Loan or Schedule or any installments or other sums due or to
become due, without Borrower's consent.  Borrower waives and agrees not to
assert against any assignee any claim, defense or set-off that Borrower could
assert against Lender except defenses that cannot be legally waived.  In the
event Lender assigns any Schedule, (i) a copy of this Agreement together with
the manually executed (ink-signed) original Schedule shall constitute the
original chattel paper under the Uniform Commercial Code and (ii) the assignee
holding the assigned Schedule shall be the Lender of the Loan set forth in such
assigned Schedule secured by the Collateral described therein and may exercise
its rights and remedies with respect thereto separately and independently of the
holder of any other Schedule.  Upon Lender's giving written notice to Borrower
of any such assignment, Borrower shall promptly acknowledge its obligations
under the Schedule assigned and shall comply with the written directions of such
assignee, shall make all installment payments and other payments due with
respect to the assigned Schedule as such assignee may direct in writing and
shall send all notices provided for or permitted under this Agreement with
respect to such Schedule to such assignee.  Following any such assignment the
term "Lender" shall, as to the assigned Schedule, be deemed to refer to Lender's
assignee, but no such assignee shall be deemed to assume any obligation or duty
imposed upon Lender hereunder arising prior to such assignment and Borrower
shall look only to Lender for performance thereof.  As used in this Section 16,
"assign" shall be deemed to include a pledge, sale of, or grant of a security
interest in, any of the Collateral or a Schedule by Lender and the term
"assignee" shall be deemed to refer to the recipient of such pledge,
hypothecation, sale, mortgage, or security interest.  This Agreement and any
Schedule shall not be transferable or assignable by Borrower without the
Lender's express prior written consent and any such purported assignment by
Borrower other than in compliance with the provisions of this Section 16 shall
be null and void ab initio.


17.            SECURITY DEPOSIT.  If a Security Deposit is indicated in a
Schedule then such Security Deposit shall secure all of Borrower's obligations
to Lender now or hereafter in existence.  Lender may, at its option, apply the
Security Deposit to cure any  Event of Default of Borrower, whereupon Borrower
shall promptly restore such Security Deposit to its original amount.  Lender
shall return to Borrower any unapplied Security Deposit without interest upon
full payment and performance of all of Borrower's obligations to Lender.




18.            GENERAL PROVISIONS.  THIS AGREEMENT AND ALL RELATED DOCUMENTS AND
AGREEMENTS, INCLUDING BUT NOT LIMITED TO ALL SCHEDULES, RIDERS, AMENDMENTS AND
SUPPLEMENTAL DOCUMENTS (COLLECTIVELY, "THE LOAN DOCUMENTS") AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HERETO SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF CONNECTICUT.  BORROWER HEREBY
IRREVOCABLY CONSENTS TO THE JURISDICTION OF THE COURTS OF THE STATE OF
CONNECTICUT AND THE FEDERAL DISTRICT COURT FOR THE DISTRICT OF CONNECTICUT IN
CONNECTION WITH ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THE LOAN
DOCUMENTS, OR THE TRANSACTIONS CONTEMPLATED HEREBY.  BORROWER WAIVES ANY
OBJECTIONS BASED UPON VENUE OR "FORUM NON CONVENIENS" IN CONNECTION WITH ANY
SUCH ACTION OR PROCEEDING.  BORROWER CONSENTS THAT PROCESS IN ANY SUCH ACTION OR
PROCEEDING MAY BE SERVED UPON IT BY REGISTERED MAIL DIRECTED TO BORROWER AT ITS
ADDRESS SET FORTH AT THE HEAD OF THIS AGREEMENT OR IN ANY MANNER PERMITTED BY
APPLICABLE LAW OR RULES OF COURT. The Loan Documents may not be changed,
modified or discharged on behalf of Lender, in whole or part, and no right of
Lender may be waived except by a writing signed by a duly authorized officer of
Lender.  The Lender is authorized and empowered to date the Loan Documents and
to fill in blank spaces in accordance with the terms of the transaction,
including, but not limited to inserting serial numbers and Equipment
descriptions in any Schedule, the insertion of the Commencement Date in the
Schedule and the assignment of an account number. Notices hereunder shall be in
writing and shall be deemed given when personally delivered or three days after
having been mailed to the other party at the address specified above or such new
address as to which a party may advise the other.  Forbearance or indulgence by
Lender in any regard shall not constitute a waiver of the covenant or condition
to be performed by Borrower to which the same may apply. Borrower hereby waives
demand, presentment, dishonor, protest, and notice of protest, notice of
dishonor, notice of nonpayment and any and all notices of like nature.  The
section captions are for convenience and are not a part of this Agreement.  This
Agreement shall be binding upon and inure to the benefit of the successors and
assigns of the Lender and shall bind all persons who become bound as debtor to
this Master Loan and Security Agreement.  If executed by more than one Borrower,
then the obligations of each Borrower shall be joint and several.  Any provision
of the Loan Documents which is prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such prohibition
or unenforceability without invalidating the remaining provisions thereof.  THE
LOAN DOCUMENTS EXCLUSIVELY REPRESENT THE AGREEMENTS BETWEEN THE PARTIES AND THE
INTENT OF THE PARTIES THERETO AND SUPERSEDE ANY PRIOR PROPOSAL LETTERS,
COMMITMENT LETTERS, ORAL COVENANTS, ORAL AGREEMENTS OR NEGOTIATIONS.  The Loan
Documents shall not be binding on Lender until accepted and executed on behalf
of Lender at its Bridgeport, Connecticut office.  Unless otherwise expressly
provided, only one original of each of the Loan Documents shall be executed,
which execution may be by separate counterparts which together shall constitute
a single document.  The parties agree that any copy of an executed Loan
Document, including any photocopy, telecopy or facsimile thereof, shall have the
same force and effect as though it were an original for all purposes, including
but not limited to the enforcement of any of the terms and conditions thereof
and the admissibility of such Loan Document in any legal or equitable
proceeding, but except as provided below and in Section 16, such copy shall not
be used to determine the original chattel paper.  In the event that Borrower or
any Guarantor provides Lender with a copy of any Loan Document, then Borrower
and Guarantor agree to immediately thereafter provide Lender with the original. 
Borrower agrees that if Borrower delivers a copy but not the manually executed
original of a Schedule to Lender, then Lender may execute, designate and mark
such copy as the "Original" Schedule for purposes of determining the original
chattel paper pursuant to Section 16 of this Agreement.  Lender shall have no
obligation to disburse the proceeds of any Loan if an Event of Default exists or
would exist with the giving of notice and/or passage of time, or if any credit
or documentation requirement remains outstanding.
 
 
 
 

--------------------------------------------------------------------------------

 
 
Accepted at Lender's Office at 850 Main Street, BC-03, Bridgeport, CT 06604
The undersigned signatory affirms that he/she has read the terms and conditions
printed above, that he/she is a duly authorized officer, partner, member,
manager or proprietor of the Borrower, and has authority to execute this Master
Loan and Security Agreement on its behalf.
LENDER:
PEOPLE'S CAPITAL AND LEASING CORP.
 
BORROWER:
RANOR, INC
AUTHORIZED OFFICER:
 
BY:   /s/ Melissa A.  Curtis   
TITLE: Vice President
 
AUTHORIZED OFFICER, PARTNER, MEMBER, MANAGER, OR PROPRIETOR:
 
BY: /s/ Alexander Shen  
TITLE: President
 
FEDERAL IDENTIFICATION NO.: 270017112

 
 
 
 

--------------------------------------------------------------------------------

 
AMENDED AND RESTATED
SCHEDULE TO MASTER LOAN AND SECURITY AGREEMENT


SCHEDULE NO. 001 DATED MARCH 31, 2016 TO MASTER LOAN AND SECURITY AGREEMENT NO.
4180 DATED MARCH 31, 2016


Lender:
Borrower:
PEOPLE'S CAPITAL AND LEASING CORP.
RANOR, INC
850 MAIN STREET, BC-03
1 BELLA DRIVE
BRIDGEPORT, CT 06604
WESTMINSTER, MA 01473
   


Lender and Borrower have entered into a Master Loan and Security Agreement No.
4180 dated March 31, 2016 (the "Master Loan Agreement') which is incorporated
herein and this is a Schedule to the Master Loan Agreement.   All terms used
herein which are defined in the Master Loan Agreement and not otherwise
specifically defined herein shall have the same meanings as set forth in the
Master Loan Agreement.


 1.  THE LOAN AND LOAN REPAYMENT.  Pursuant to the Master Loan Agreement, Lender
agrees to lend to Borrower the sum of Three Million, Eleven Thousand, Six
Hundred Forty Eight and 00/100 ($3,011,648.00) Dollars.  Borrower agrees to
repay the Loan in successive installments (which installment payments are
inclusive of interest at a fixed interest rate of 7.90% per annum) as set forth
in the following payment schedule:


PAYMENT SCHEDULE
ADVANCE PAYMENT
 
NUMBER OF PERIODIC
INSTALLMENT(exclusive
of Advance Payment)
PAYMENTS AND
PAYMENT PERIOD
INSTALLMENT
AMOUNT PER
PERIODIC PAYMENT
PERIOD
N/A
Sixty (60) Monthly
$ 60,921.07
 



Commencement Date: __May 26, 2016 (due date of first loan payment)
Equipment Location:    1 Bella Drive, Westminster, MA 01473
Special Provisions: (if
any):________________________________________________________________


 2.  EQUIPMENT AND SECURITY INTEREST.  As provided in the Master Loan Agreement,
Borrower gives and grants to the Lender a security interest in the Equipment and
other property ("Collateral") described in the attached Schedule A as security
for its obligations under this Schedule and the Master Loan Agreement.


3.  DISBURSEMENT OF PROCEEDS.   Borrower hereby authorizes Lender to disburse
the Loan proceeds as follows:
 

 
$2,653,352.51
 
To: Utica Leaseco, LLC
 
$   175,532.28
 
To: Ranor, Inc
 
$3,011,648.00
 
TOTAL PROCEEDS (excluding holdback)



4.  CONDITIONS TO THE RELEASE OF PROCEEDS.  PCLC shall holdback $182,763.21 of
the proceeds, and only release the sum to Borrower if there is no Event of
Default under the Master Loan Agreement and Guarantor, TechPrecision
Corporation, has achieved the Debt Service Coverage Ratio ("DSCR") set forth in
its guaranty based upon the results reflected in its March 31, 2016 fiscal year
end financial statements.  If the DSCR is not achieved as of the March 31, 2016
statement, then the funds held back shall not be released until the DSCR is met
based upon the review of the subsequent fiscal year end financial statements of
Guarantor.


The Loan consisting of this Schedule (including the provisions of the Master
Loan Agreement incorporated herein) and all riders and supplements to this
Schedule constitutes a separate and distinct Loan from any other Schedule to the
Master Loan Agreement.  Unless otherwise expressly provided, only one original
of this Schedule shall be executed and such original together with a copy of the
Master Loan Agreement shall constitute the original loan chattel paper.  By its
execution and delivery of this Schedule, Borrower hereby reaffirms all of the
warranties and representations contained in the Master Loan Agreement as of the
date hereof and further warrants and represents to the Lender that no Event of
Default has occurred and is continuing as of the date hereof.  This Schedule
shall not be in effect until accepted by Lender at its Bridgeport, CT office.


ACCEPTED AT LENDER'S BRIDGEPORT, CT OFFICE
 
PEOPLE'S CAPITAL AND LEASING CORP.
RANOR, INC
   
BY:  /s/ Melissa A. Curtis                        
BY:    /s/ Tom Sammons                             
   
TITLE:  Vice President                             
TITLE:  CFO                                                 

 
 
 
 

--------------------------------------------------------------------------------

 


MASTER LOAN AND SECURITY AGREEMENT NO. 4180
SCHEDULE NO. 001
SCHEDULE A




The following description of property supplements, and is part of Schedule No.
001 dated March 31, 2016 to the Master Loan and Security Agreement No. 4180
dated March 31, 2016 between Ranor, Inc as Borrower and People's Capital and
Leasing Corp. as Lender and may be attached to said Schedule and any related UCC
Financing Statements, Acceptance or Delivery Certificate or other document
describing the property:


The following Equipment:


Faro Mdl. Xv2 Laser Tracker, With Portable Tripod, Rolling Cabinet, Tooling, Pc
Interface, Controls, S/N: X01000702053 (2007)


Faro Mdl. Platinum Measuring Arm, With 6-Axis Arm, 6' Measuring Arm, Granite
Base, Pc Interface, Rolling Storage Cabinet, Measuring Tool, S/N:
P08-02-07-05135 (2007)


Miscellaneous Inspection Items, Including But Not Limited To: Granite Surface
Plates, Height Gages, Micrometers, Jo-Block Sets, Chamfer Gage, Pin Sets,
Calipers, Thickness Gages, Etc.


[Hc-9] Titan Mdl. Afc130 Cnc Horizontal Boring Mill, 5" Spindle Diameter, #50
Taper, Spindle Travel 35.5", X-98", Y-98", W-56.3", B Rotary Table Size 63" X
71", Built-In Rotary Table, 40-Position Automatic Tool Changer, Fanuc 16
Control, Jorgensen Chip Conveyor, S/N: 101 (1996)


[Hc-5] Tos Mdl. Whn13c 4-Axis Horizontal Boring Mill, 5.12" Spindle Diameter,
#50 Taper, Spindle Travel 48.8", X-137.85", Y-78.7", W-48.8", B Rotary Table
Size 70.8" X 63", Flood Coolant System, 50-Taper Tooling, Jorgensen Chip
Conveyor, Fanuc 11 Control, S/N: 03-14 (1988)


[Hc-1] Nomura Mdl. Bn130swratc 4-Axis Horizontal Boring Mill, Spindle Diameter
5.12", #50 Spindle Taper Nmtb's Or Cat's, X-95", Y-83", Z-59", W-34", Fanuc 6m
Control, 3500-Rpm, Sony Digital Readout, 71" X 79" Rotary Table, 60-Position
Automatic Tool Changer, S/N: 4000 (1982)


[Vc-1] Mazak Mdl. Megaturn A16 Vertical Boring Mill, 64" 4-Jaw Turn Table,
16-Position Automatic Tool Changer, 82" Swing, 48-1/2" Z-Axis Travel, 77" Z-Axis
Height, Chip Conveyor, Fanuc Ot Control, S/N: 55443 (1984)


[H-1] Toshiba Shibaura Mdl. Bt10bripd Horizontal Boring Mill, Spindle Diameter
3.94", #50 Spindle Taper Nmtb, Spindle Travel 28", Y-49", X-55", Z-44.5", Sony
3-Axis Digital Readout, 44" X 49" Rotary Table, S/N: 193654 (1979)


M&M Precision Systems 72" Cnc Precision Right Angle Rotary Table, With Fanuc
Powermate Cnc Control, Handheld Pendant Programming, S/N: N/A


[Hc-2] Toshiba Shibaura Mdl. Bp13bp5 4-Axis Horizontal Boring Mill, Spindle
Diameter 5.12", #50 Taper Spindle, 27.5" Spindle Travel, X-118", Y-99", Z-43",
Ge Fanuc 18i-T Control, 118" X 59" Table, S/N: 130085 (1984)


[Hc-3] Toshiba Shibaura Mdl. Bpn13r4 Horizontal Boring Mill, Spindle Diameter
5.12", #50 Taper Spindle, Spindle Travels In 4" Steps, X-78", Y-90", Z-70.8",
78.8" X 63" Built-In Rotary Table, Fanuc 6m Control, S/N: 230017 (1982)
[Undergoing Motor Replacement; Valued As Functional]


[Hc-7] Kuraki Mdl. Kbt13dxa Horizontal Boring Mill, 5.12" Spindle Diameter, #50
Taper, Spindle Travel 27.5", X-118", Y-80.7", Z-51.2", B Rotary Table Size 70.9"
X 63", Fanuc 15 Control, Enomoto Chip Conveyor, 40-Position Automatic Tool
Changer, S/N: 45012 (1995)


[Vc-8] Tci Cnc Vertical Boring Mill, [2] Heads, 116" Diameter Table, [2]
12-Position Automatic Tool Changers, Chip Conveyor, Ge Fanuc 18i-Tb Cnc Control,
90hp Table Rotation Motor, Live Milling Head With Approximately 30hp Motor, 2500
Rpm 50-Taper, Approximately 130" X-Axis, Approximately 96" Z-Axis, 360,000°
C-Axis Rotation, 50-Taper Tooling, S/N: 315 (New 2008)


[Hc-6] Toshiba Shibaura Mdl. Bf13aq Floor Type Horizontal Boring Mill, 5.12"
Spindle Diameter, #50 Taper Nmtb, Spindle Travel 35.4", Sleeve Travel 13.8",
Jorgensen Chip Conveyor, Pit-Mounted Coolant System, 231" X-Axis Travel, 98"
Y-Axis Travel, 25.4" Z-Axis Travel, 14" W-Axis Travel, 178" X 118" Table, [5]
78" X 144" Floor Plates, Fanuc Om Control, S/N: 133791 (1978; Retrofit 1995)


[Hc-8] Mitsubishi Mdl. Mafrs150 Horizontal Boring Mill, 5.905" Spindle Diameter,
Chip Conveyor, Pit-Mounted Coolant System, 1 Ton Jib Mounted Electric Chain
Hoist, #50 Taper, Spindle Travel 35.4", X-277.7", Y-145.7", Z-27.5", Table
Travel 59", B-Axis Rotary Table 118" X 98.4", [3] Right Angle Heads, [1] Spindle
Support, Fanuc 15 Control, [2] 144" X 72-1/2" Floor Plates, S/N: H5205 (1980)


[Vc-5] Titan Mdl. Sc22-2hg Vertical Double Column Boring Mill W/ 16-Position
Automatic Tool Changer, [1] Head, Live Spindle, Universal Work Head With
Approximately 30hp 1200-Rpm 50 Taper Spindle, Jorgensen Chip CONVEYOR, COOLANT
SYSTEM, 82" MAX PART Height, 59" Z-Axis Travel, 86" X-Axis Travel, 78-1/2"
Diameter Table, Fanuc 16t Control, S/N: Cnc-Msf-01 (1993)


[Vc-4] Blansko Mdl. Skj32-638 Cnc Vertical Boring Mill, Sliding Table, 250" Max
Part Size, Live Spindle, Jorgensen Chip Conveyor, Approximately 30hp 800-Rpm 50
Taper Spindle, Fanuc Ott Control, 126" Diameter Table, S/N: 43063-92 (1989)


[Vc-2] Titan Mdl. Sc-30-43 Cnc Vertical Boring Mill, 118" Diameter Table, [2]
Heads, [1] Live Spindle, Fanuc 16tt Control, 40hp Approximately 1500-Rpm 50
Taper Spindle, Turning Head With 4-Position Tool Holder, Pit-Mounted Coolant
System, 12-Position Tool Changer On Turning Head, Jorgensen Chip Conveyor (1996)
 
 
 
 

--------------------------------------------------------------------------------


 
Common Rail Bridge Crane System W/ Ranor 5 Ton Double Girder Top Running
Overhead Bridge Crane, 60' Span, & 15 Ton Robbins & Meyers Double Girder Top
Running Overhead Bridge Crane, W/ Approximately 160' Runway, With Pendant
Controls


Common Rail Bridge Crane System W/ 25 Ton Philadelphia & Robbins & Meyers 15 Ton
Free Standing Double Girder Top Running Overhead Bridge Cranes, 60' Span, 160'
Runway, With Pendant Controls


Quincy Mdl. Qgv-75 75hp Air Compressor, With Siemens Simatic Touch Screen Plc
Controls, 34,036 Hours, Quincy Mdl. Qpcd40 Refrigerated Air Dryer (S/N:
Uso586559) With 2.3hp Compressor, [2] 1/4hp Fans, Plc Controls, [2] Air
Receiving Tanks, S/N: Bu1109010077 (2011)


Tos Hostivar Type Bn102b Tool & Cutter Grinder, S/N: 049304


Rush Mdl. 250 Drill Sharpener, S/N: N/A


6" Baldor Mdl. 2n Grinder


Scherr-Tumico Mdl. 22-1400 14" Optical Comparator, S/N: 135


Dewalt Mdl. Me1 Cutoff Saw, With 6" Abrasive Blade, Approximately 2hp Motor,
Foot Actuated Vise, S/N: 536


Miller Mdl. Millermatic 300 300-Amp Mig Welder, With Built-In Wire Feeder,
Digital Readout Of Volts, Wire Feed Speed, Power Source, S/N: La123664 (2000)


Turn-Pro Mdl. 01712058 7" X 12" Horizontal Bandsaw, With 1hp Saw Head, Coolant
Pump, S/N: 03117009


Okamoto Mdl. 6-18 6" X 18" Surface Grinder, With 6" X 18" Walker Ceramax
Permanent Magnetic Chuck, Hand Feed Table, Sokki Du102 2-Axis Digital Readout,
S/N: 8442u


Nicco Type Nsg-64h 16" X 24" Hydraulic Surface Grinder, With 16" X 24"
Electromagnetic Chuck, Power Table & Cross Feeds, Incremental Power Downfeed,
Over-The-Wheel Dresser, Control Panel, Approximately 2hp Hydraulic Pump, S/N:
H3506


Metosa Mdl. Taurus 310 Cnc Flat Bed Lathe, With Fagor Cnc Control, Approximately
24" Swing X 80" Centers, 16" 3-Jaw Chuck, Quick Change Tool Post, 3" Hole
Through Spindle, 2,500-Rpm Spindle, S/N: 40839


Powermatic Mdl. 1200 20" Floor Type Drill Press, With Gearbox Spindle Feed,
Production Table, S/N: 66-2225


Bridgeport Series I 2hp Vertical Milling Machine, 9" X 42" Work Table, Power
Feed To Table, Digital Readout, S/N: 12br248938 [Head Removed For Use Elsewhere;
Will Be Reinstalled; Valued As Functional]


Sharp Mdl. Omv Vertical Milling Machine, With 3hp Vari-Speed Work Head, Acu-Rite
3-Axis Cnc Retrofit Control, Digital Readout, Power Feed To Table, 10" X 50"
Working Surface Of Table, S/N: 20727780 (2003)


Sharp Vertical Milling Machine, With 3hp Vari-Speed Work Head, 10" X 50" Power
Feed Work Table, Acu-Rite Millmate 2-Axis Digital Readout, 6" Vise


Yam Mdl. 850hg 24" / 34" X 36" Geared Head Engine Lathe, Steady Rest, Quick
Change Tool Post, 12" 4-Jaw Chuck, Anilam Wizard 2-Axis Digital Readout, S/N:
B57123


Rodgers Mdl. S150-13-3 150 Ton Capacity Garage Type Hydraulic Arbor Press, With
Hand Hydraulic Pump, S/N: S150-1163


[Vmc-1] Matsuura Mdl. Mc-1500 V4 Vertical Machining Center, With 66" X 30" Work
Table, 40-Position Automatic Tool Changer, Flood Coolant System, Fanuc 6m
Control, S/N: 82052738 (1982)


Hyundai Wia Mdl. L400lmc Cnc Lathe, 12-Position Turret, [2] Live Spindles,
Programmable Tailstock, 17" 3-Jaw Chuck, C-Axis Machining, Fanuc 32i Mdl. A Cnc
Controls, 30" Maximum Turning Diameter, 82.68" Maximum Turning Length, 3,000-Rpm
Main Spindle, 4,000-Rpm Live Tooling Spindle, 4.61" Maximum Bar Capacity, S/N:
G3199-086 (2012)


Jet Portable Horizontal Bandsaw


[Vc-6] Phoenix Mdl. 144/236 Vertical Turning Center, With 20-Position Automatic
Tool Changer, Steel Trak Magnetic Chip Conveyor, Pit-Mounted Hydraulic & Cooling
Systems, 30hp 2,000-Rpm 50 Taper Live Spindle, 144" Table, [1] Head, Fanuc 16i-T
Cnc Control, S/N: M1031 (1999)


[Vc-7] Phoenix Mdl. 144/236 Vertical Turning Center, With 20-Position Automatic
Tool Changer, 144" Table, [1] Head, 30hp 2,000-Rpm 50 Taper Live Spindle, Steel
Trak Magnetic Chip Conveyr, 20-Position Automatic Tool Changer, Fanuc 16i-T Cnc
Control, S/N: M1032 (2000)


[Hc-4] Toshiba Shibaura Mdl. Bf16a Floor Type Horizontal Boring Mill, Spindle
Diameter 6.3", 40hp Spindle Motor, [2] 10' X 14' T-Slotted Floor Plates,
Jorgensen Chip Conveyor, Pit Mounted Coolant System, #50 Taper Spindle Nmtb,
X-354", Y-134", Z-34", Fanuc 6m Control, 79" X 98" Rotary Table, Shibaura
Br20/25b Control, 6' In / Out Travel, S/N: 223705 (1980)


Ooya Mdl. Re3-2000 80" X 18" Radial Drill, With 15hp Drill Head, Power Arm
Elevation, Power Travel, Power Clamping, Tapping, 39-1/2" X 31-1/2" 2-Sided Box
Table, S/N: 7512462


Miller Syncrowave 250 Dx Dc Welder, With 250-Amp Tig Welder, Digital Readout Of
Volts & Amps, Mobile Base, S/N: Lh440089l (2007)


Phoenix Mdl. 15/480 Gantry Mill, 16'8" Between Gantries, 12' X 25' Working
Surface Of Table, [2] 36-Position Automatic Tool Changers, 40hp 3,000-Rpm 50
Taper Spindle With Right Angle Work Head, 40' X-Axis X 16' Y-Axis X 10' Z-Axis
Travels, Lns Chip Conveyor, 2-Axis Universal Work Head, Fanuc 30i Cnc Control,
S/N: M1747 (2011)
 
 
 
 

--------------------------------------------------------------------------------

 
[3] 50 Ton Copco Free Standing Overhead Bridge Crane Systems, 75' Span, Pendant
Controls, Remote Control, 500' Long, All Dual Hooks, Pendant Controls


Stokes Mdl. 615-7 Vacuum Pump, With 10hp Motor, S/N: 885700c81198


Ridgid Mdl. 300t-2 Pipe Threader, 2" Capacity With Threading & Cut-Off Dies,
S/N: Fd17896b94


Garage Building
Quincy Mdl. Qsi-245 50hp Air Compressor, With Plc Control, 8182 Hours, S/N:
95536j


Cullen-Firestedt Mdl. 140-347 10,000# Capacity Welding Positioner, S/N: 347 [Not
In Use]


Ransome Mdl. 160 16,000# Capacity Welding Positioner, S/N: 7387 [Not In Use]


[2] Ransome Mdl. Cprr 90 Ton Capacity Tank Turning Rolls, S/N's: 3733015; N/A


[3] Sets Tank Turning Rolls, With Idler Roll Set


Miscellaneous Items In Garage, Including But Not Limited To:
Miller Syncrowave 350 Tig Welder; Miller Syncrowave 300s Tig Welder; Miller
Goldstar 450 450-Amp Arc Welder; Snow Blowers; 1 & 2-Door Flammable Storage
Cabinets; Approximately 25hp Skid Mounted Screw Type Air Compressor [Not In
Use]; Portable Heater; Approximately 5hp 2-Stage Air Compressor; 2 Ton Engine
Hoist; Miller Aead-200le 200-Amp Propane Powered Arc Welder; [6] Sections Pallet
Racks; Double End Bench Grinder; Gang Boxes; Parts Wash Sink; Work Table & Vise;
Pressure Washer; Portable Mixer / Dispenser [Not In Use]; Barrel Pumps;
Approximately 200-Gal. Oil Tank With Pump; Pallet Jack; Anver 20' X 8' X 2,000#
Capacity Vacuum Lifter With [4] Lifting Pods [Not In Use]; Portable Scaffolding
With Planks; Etc.


Fabricating Building
Mg Industries Torch Burning Machine, With [5] Oxygen / Plasma Torch Heads,
Plasma Cutting Head With Hypertherm H-401 & Hypertherm H-601 Power Supplies,
Hypertherm Water Cooler, 17' Wide X 55' Long Table, Burny 10 Lcd Plus Control
(1990)


Wuxi City Yexin Machinery Co. Mdl. St-29m Plate Beveling Machine, With
Approximately 10hp Work Head, 60cm Vertical Head Travel, [24] Hydraulic
Holddowns, Control Panel (2013)


Bm 6" Sander


Homemade Straightening Table, With 24' X 8' Working Surface Of Table, Enerpac
Unit, Traveling Work Head


Miller Deltaweld 452 Power Source, With Boom Mounted Wire Feeder, S/N: Kj281134
(1998)


[4] Lincoln 350 Power Mig Welders


Miller Syncrowave 250 Dx Tig Welder, Bernard Cooler, S/N: Kk236170 (1999)


[3] Miller Deltaweld 450 Dc Power Sources, With Bernard Boom, Wire Feed [Not In
Use]


Koike Aronson Mdl. Hd240vf 24,000# Capacity Welding Positioner, With 54" X 54"
Mounting Plate, Pendant Control, S/N: 46425


Miller Syncrowave 250 Dx Dc Welder, With Tig, Bernard Cooler, S/N: Kd357461
(1993)


Miller Mdl. Dimension 452 Welder, With Boom Mounted Wire Feed, S/N: Lh340935c
(2007)


Aronson Mdl. Hd30a 5000# Capacity Welding Positioner, With 36" X 36" Mounting
Plate, Pendant Control, S/N: 70300


[5] Miller Deltaweld 452 Dc Power Sources, With Bernard Boom, Wire Feeder, [1]
W/O Boom - Hanging From Hoist, [1] W/ Wire Feed


Miller Syncrowave 350lx Welder, With Bernard Cooler, S/N: Kj256544 (1998)


[5] Lincoln Powermate 350, With Cool-Arc 40


Miller Syncrowave 250 250-Amp Tig Welder, With Bernard Cooler, S/N: Kk155832
(1999)


Hypertherm Mdl. Powermax 1650 100-Amp Portable Plasma Cutter


Aronson Mdl. 2g12vra12vls-Mkvt-26 Boom Welding Manipulator, With Lincoln Dc-1500
Idealarc Welder (S/N: Ac397572), 12' Lift, 12' Reach, 300# Capacity At Each End,
Control Panel, S/N: 8461


Miller Deltaweld 650 Dc Arc Welder, With Wire Feeder


Miller Deltaweld 650 Dc Welder, With Wire Feeder


[5] Miller Syncrowave 250 Welders


[2] Miller Deltaweld 451 Dc Arc Welders, With Bernard Boom & Miller 60 Series
Wire Feeder


[3] Miller Xmt304 Cc/Cv Welders, With Wire Feed


Miller Dimension 452 Welder


Koike Aronson Md. Hd25vf 2500# Capacity Welding Positioner, With 40" Diameter
Table, Pendant Control, S/N: 45933
 

--------------------------------------------------------------------------------

 
[4] Miller Syncrowave 250 Dx Tig Welders, With Digital Readout Volts & Amps,
Mobile Base, Built-In Cooler


Assorted Welders, Plasmas, Wire Feeds


Aronson Mdl. Hd160a 16,000# Capacity Welding Positioner, S/N: 75108


Empire Mdl. Pf3648 Reach-In Type Sand Blast Cabinet, With 4' X 3' Chamber, Media
Collector, S/N: 0409


[3] Qst-245 50hp Air Compressors, Pyramid Mdl. 2000 Air Dryer, Air Receiving
Tank, S/N's: 95335 (56,859 Hours); 95336 (48,395 Hours); 95334 (40,742 Hours)


Vacu Blast Corp. Sand Blasting Unit, 18' Wide X 24' Deep X 16' High, With 10' X
12' Rail Mounted Cart, Media Collector, Pump


Large Car Bottom Furnace, 10' X 24', Gas Fired, With Honeywell Control Room


Paint Spray Booth


Bm 6" Belt Sander


[2] Aronson Mdl. Hd700 70,000# Capacity Welding Positioners, S/N's: 8523; 7715


Miller Dimension 400 Welder, With Wire Feeder


[2] Lincoln Idealarc 600 Dc Welders


Preston-Easton Mdl. Tdra-20hd 20,000# Capacity Tank Turning Rolls, With Idler
Roll Set, S/N: Tdrb30hd-94 (1998)


Koike Aronson Mdl. Tdra-20hd 20,000# Capacity Tank Turning Roll, S/N:
Tdrb20hd-95 (1998)


Aronson Mdl. S14vra14cl-Dkdt-32 Welding Manipulator, With 14' Lift, 14' Travel,
Rail Mounted Base, S/N: 80253


Aronson Mdl. Ss14vra14cl-Pk 14' Long X 14' High Manipulator, With 14' Lift, 14'
Reach, Lincoln Wire Feeder & Torch, Lincoln Mdl. Na3n Welder, S/N: 76131 (1976)


Aronson Mdl. 2g12vra12vls-Mkvt-26 Boom Welding Manipulator, S/N: 8462; 12' Lift
X 12' Travel, W/ Cyclomatic Seam Tracker System, With Miller Syncrowave 350 Dc
Welder, Jetline Mdl. Alc101 Arc Length Controller, 9600 Jetline Control


[2] Skyjack 500# Capacity Man Lifts


Miller Dimension 652 Dc Welder, With Boom Welder, S/N: Kh419743 (1997)


[2] Miller Dimension 452 Welders, With Wire Feeder


Approximately 20,000# Capacity Welding Positioner, With 4' X 4' Mounting Plate


Miller 652 Dc Welder, With Bernard Boom Welder


14" Wilton Vertical Bandsaw, S/N: 06062782


Miller Dimension 400 Welder, With Wire Feeder


Enerpac Mdl. Per6418c 12-1/2hp Portable Hydraulic Power Pack, With Press Head,
15,000-Psi Rating, S/N: C12000


16" Wilton Drill


Geka Hydracrop Mdl. 80/Sd 80 Ton Hydraulic Ironworker, With Related Punches &
Dies, S/N: 6437 (1995)


Marvel Mdl. F2150pc3 Vertical Bandsaw, With Power Infeed, Dual Power Clamps,
Hydraulic Head Tilt & Feed, Roller Conveyor Infeed & Outfeed Tables, Touch
Screen, Computer Controlled, S/N: F2150-20237pc-3


Free Standing Top Running Double Girder Overhead Bridge Crane System, 60' Span,
500' Long, Pendant Controls
~ 15 Ton Robbins & Meyers
~ 20 Ton Aceco
~ 20 Ton Aceco
~ 40 Ton Philadelphia Tramrail


Ikeda Type Rm1375 Radial Drill W/ 2-Sided Box Table, S/N: 80105


Cincinnati Mdl. 1500 30' X 1,500 Ton Capacity Hydraulic Press Brake, With Power
Ram Adjustment, 3-Speed Ram, Manual Bottom Limit Adjustment, Approximately 6'
Pit For Apron, 20'6" Between Housings, S/N: 39561 (1975)


Large Quantity Of Brake Dies


Roundo Type R6s Horizontal Angle Rolls, 6 X 6 X 5/8,  With Control Panel, S/N:
986709 (1998)


Cincinnati Mdl. 750 750 Ton Capacity Hydraulic Press Brake, With Power Ram
Adjustment, 3-Speed Ram, Manual Bottom Limit Adjustment, Approximately 6' Pit
For Apron, 20'6" Between Housings, 30' Long, S/N: 41188 (1977)


Webb Mdl. 15l-1510 3/4" X 10' Initial Type Bending Roll, With 16" Diameter
Rolls, Power Roll Adjustment, Power Drop End, S/N: 7190
 

--------------------------------------------------------------------------------

 
Cincinnati Mdl. 2512 3/8" X 12' Power Squaring Shear, With 48" Front Operated
Power Back Gauge, 9" Left Hand Squaring Arm, Front Support Arm, Shear Light
Gauge, S/N: 36574 (1967)


Cincinnati Mdl. 400 400 Ton X 18' Hydraulic Press Brake, With Power Ram
Adjustment, Manual Lower Bed Limit Adjustment, 12'6" Between Housings, 12"
Stroke, S/N: 37225 (1969)


Sertum 2" X 12' Pyramid Type Bending Rolls, With 20" Diameter Rolls, Power Roll
Adjustment, Sony 2-Axis Digital Readout, Control Panel, Power Drop End, Pit
Mounted (1977)


Koike Aronson Mdl. Hd25vf 2500# Capacity Welding Positioner, S/N: 45575


Miller Syncrowave 351 Welder, With Itw Cooler


[2] Miller Mdl. Phoenix 456 Cc/Cv 450-Amp Inverted Pulse Welders, With Wire
Feeder, Cooler


Preston-Easton Mdl. Pa100hd12 10,000# Welding Positioner, S/N: Pbi00hd-14 (1980)


Roundo Type Lh-35000 Welding Positioner, S/N: 976098 (1997)


Aronson Mdl. Pc120a 120,000# Capacity Welding Positioner, S/N: 718


[2] Miller Deltaweld 451 Welders, With Wire Feed


Miller Syncrowave 351 Welder, With Cooler


Ransome Mdl. 100p 10,000# Capacity Welding Positioner, S/N: 655752


Miller Mdl. Xmt304 Wire Feed & Inverter


Tennant Series Ii Mdl. 27sii Floor Sweeper, With 4243 Hours, S/N: 275-5124


Jetline Mdl. Lws96z Seam Welder, With Controls, Arc Length Control 101, S/N:
85276 [Not In Use]


Pandjiris Mdl. 1000manip Welding Manipulator, With 1,000lb. Capacity, S/N:
800-4094-1 [Not In Use]


Aronson Mdl. G8vra80l-Pk Welding Manipulator, With 8' Travel, 8' Lift, Lincoln
Mdl. Lincolnweld Na-3n Welder, S/N: 80435 [Not In Use]


Miller Mdl. Syncrowave 350 350-Amp Tig Welder, With Cooler, S/N: Kb002312 (1991)


Aronson Mdl. 2g12vra12cl-Rk 12" X 12" Welding Manipulator, With Miller 451
Welder, S/N: 8020


Ransome Mdl. 250p 25,000# Capacity Welding Positioner, S/N: 6525507


Koike Aronson 30,000# Capacity Tank Turning Roll, With Idler Roll Set, S/N:
97531


Aronson Approximately 90,000# Capacity Tank Turning Rolls, With Idler Roll Set


Miller Syncrowave 351 Tig Welding Power Supply


Lincoln Power Mig 300 Welder


Miller Syncrowave 350lx Tig Welder, With Cooler


Aronson Mdl. Hd45 5000# Capacity Welding Positioner, S/N: 79388


Aronson Mdl. Hd100vf 10,000# Capacity Welding Positioner, S/N: 43686 (New 2008)


Cnc Robotic 2-Sided Welding Cell, Consisting Of:
~ Lincoln System 55 Electric Automation Robot Station, With Fanuc System R-30ia
Control, Fanuc M-710ic Robot 5-Axis Cnc Welding Robot [S/N: F-87026 (2007)], 10'
Trunnion Table, Plasma Cutting Table
~ Hyperformance Mdl. Hpr260 Plasma Power Supply, With 260-Amp Output, Handheld
Pendant Control, S/N: 260-003766
~ Lincoln Powerwave 455 Electric Welder, With Cool-Arc 40 Cooler
~ Full Area Infrared Light Curtain, All Related Controls, Feeds, Transformers,
Etc.


Free Standing Double Girder Top Running Overhead Crane System, 60' Span, 500'
Long, Pendant Controls
~ 5 Ton Cleveland Tramrail
~ [3] 15 Ton Robbins & Meyers
~ 10 Ton Aceco


 

--------------------------------------------------------------------------------

 
Miscellaneous Shop & Crib Items Throughout Facility, Including But Not Limited
To: Perishable Tooling, Large Quantity Of Angle Plates, Holddowns, C-Clamps,
Portable Material Handling Carts, Assorted Electrical & Maintenance Supplies,
Large Quantity Of Cnc Tooling, Brooms, Shovels, Tote Bins, Benches, Vises,
Vidmar Cabinets, Hoists, Rotary Bins, #3-1/2r Famco Arbor Press, Factory Office
Furniture & Equipment, Floor Plates, Large Quantity Of Tooling For Vtl's &
Hbm's, Chop Saw, Slings, Chains, Portable Vacuum Pumps, 15hp Air Compressor,
Portable Scaffolding, Assorted Welding Equipment, Steel Bins, Scrap Hoppers,
Fans, Large Quantity Of Hoists With Rail, Assorted Hardware, 165" Diameter
Table, Dust Collectors, Double End Grinders, Tool Boxes, Cabinets, Welding Wire,
2-Wheel Hand Trucks, Pallet Trucks, Banding Machines, Dry Rod Stabilizing Ovens,
Assorted Air Tools, Pneumatic Grinders, Paint Pressure Tanks, Hooks, Straps, Air
Hose, Wash Down Table, Notcher, Bending Rolls, Portable Crane, Snow Blower,
Ladders, Racking, [2] 10hp Speedaire Air Compressors, Hydraulic Jacks, Dayton
Battery Charger, Flame Retardent Cabinets, Welders (Out Of Service), Benches &
Vises, Lawn Mower, Parts Cleaner, Assorted Tank Turning Rolls, 5' Wide X 50 High
Angle Plates, Paint Pressure Tank, Custom-Built 6' X 4' Right Angle Plates, [2]
Custom-Built 4' X 4' Right Angle T-Slotted Fixture Plates, Floor Jacks, [29] 1
Ton Wall Mounted Jib Arm Cranes, Hand Pipe / Tube Bender, 3' Hand Roll, Banding
Reels, Ladders, Self-Dumping Hoppers, Portable Hydraulic Punch, Welding & Work
Tables, Welding Curtains, Work Rests, Magnetic Lifters, Lifting Clamps, Fume
Extractors & Blowers, Crane Scale, Portable Sand Blast Pots, High Pressure
Washers, Rolling Staircases, Stokes Mdl. Jrs Vacuum Press, Stokes Pump Leak
Tester, Teledyne 2500# Capacity Welding Positioner, Tennant T300 Electric
Walk-Behind Floor Cleaner, Forklift Manlift Platform, Electro-Arc Tap
Disintegrator, Wilton Flexible Arm Tapper, Portable Fluid Pumps, Break Room
Furniture, Rotary Tables, V-Blocks, Jaw Risers, Angle Irons, Offset Heads,
Set-Up Blocks, 54-Piece Pneumatic Tensioning Unit, Etc.


Material Handling
Nissan Mdl. A115pv 2550# Capacity Propane Forklift Truck, With 187" Max Lift
Height, Side Shifter, 5' Forks, Solid Tires, 2626 Hours, S/N: Cpj01-9n2961


Nissan Mdl. Ugj02a30pv 6000# Capacity Propane Forklift Truck, With Side Shifter,
5' Forks, Solid Tires, 15,903 Hours,  S/N: 9l0118


Toyota Mdl. 03-3fd40 8800# Capacity Diesel Forklift Truck, With 169" Max Lift
Height, 5' Forks, Dual Front Wheels, Pneumatic Tires, S/N: Fd45-14741


Genie Mdl. S-60 60' Reach 500# Max Lifting Capacity Boom Lift, With 4-Wheel
Drive, Joystick Controls, Pneumatic Tires, 5629 Hours, Gas Powered, S/N: 735


Clark Mdl. Gcx30e 5500# Capacity Propane Forklift Truck, With 126" Max Lift
Height, Side Shifter, 4' Forks, Solid Tires, S/N: Gx230-125-9245kf


1995 Gmc 3500 Dump Truck, With 4-Wheel Drive, Pto, 8' Dump Body, Hyway Salt /
Sand Spreader, 84,135 Miles, Vin: 1gdjk34kose533852


2003 Ford Mdl. F-350 Pickup Truck, With Powerstroke V8 Diesel Engine, 4-Wheel
Drive, 100" Plow, 200,000 Miles, Vin: 1ftsf31f63ea52607


John Deere Mdl. Jd544h Loader, With 10' Bucket, S/N: 000783cd


Leroi Mdl. Dresser Diesel Tow-Behind Air Compressor, With 4936 Hours, S/N:
3120x374 (1990)


45' Tandem Axle Flatbed Trailer


Tandem Axle Single Drop Trailer, With 32' X 92" Bed, 10' Platform


Nissan Mdl. Cpj02 5000# Capacity Propane Forklift Truck, S/N: 9p0168 [Being
Repaired At Time Of Inspection; Valued As Functional]


Toyota Mdl. 42-3fg25 5000# Capacity Propane Forklift Truck, S/N: 423f625 [Being
Repaired At Time Of Inspection; Valued As Functional]


1987 International Mdl. F-2575 Tractor, With 191,098 Miles, Vin:
1hszjg2r5hh462325


Clark Mdl. C500-Y550 55,000# Capacity Diesel Forklift Truck, With 140" Max Lift
Height, Dual Side Shifter, 8' Forks, Pneumatic Tires, Enclosed Cab, S/N:
44065-4-4796


Cat Mdl. Dpl40 9000# Capacity Diesel Forklift Truck, With 148" Max Lift Height,
Side Shifter, 6' Forks, Dual Front Wheels, Pneumatic Tires, S/N: 3cm00437


Toyota Mdl. 023fgc30 6000# Capacity Propane Forklift Truck, With 185" Max Lift
Height, Side Shifter, 42" Forks, Solid Tires, S/N: 11442


Nissan Mdl. Fg103 3000# Capacity Propane Forklift Truck, With 130" Max Lift
Height, 46" Forks, Solid Tires, S/N: 002808


All property listed above together with all related software (embedded therein
or otherwise), all parts, repairs, additions, attachments, replacements,
replacement parts, accessions and accessories incorporated therein or affixed
thereto, modifications and substitutions thereto and all proceeds thereof
including insurance proceeds.




PEOPLE'S CAPITAL AND LEASING CORP.
 RANOR, INC
       
BY:  /s/ Melissa A. Curtis                                 
BY:  /s/ Alexander Shen                                      
       
TITLE:   Vice President                                     
TITLE:   President                                                 

 
 
 

--------------------------------------------------------------------------------